Exhibit 10.6

HANSEN MEDICAL, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

OFFERING DOCUMENT

ADOPTED BY THE BOARD OF DIRECTORS: AUGUST 4, 2006

AMENDED BY THE BOARD OF DIRECTORS: OCTOBER 28, 2008

AMENDED BY THE COMPENSATION COMMITTEE: OCTOBER 26, 2010

In this document, capitalized terms not otherwise defined shall have the same
definitions of such terms as in the Hansen Medical, Inc. 2006 Employee Stock
Purchase Plan.

 

1.

GRANT; OFFERING DATE.

(a) The Board hereby authorizes a series of Offerings pursuant to the terms of
this Offering document.

(b) The first Offering hereunder (the “Initial Offering”) shall begin on the
date the Common Stock is first offered to the public under a registration
statement declared effective under the Securities Act and shall end on March 31,
2007, unless terminated earlier as provided below. The Initial Offering shall
consist of one (1) Purchase Period, with the first Purchase Period ending on
March 31, 2007.

(c) After the Initial Offering and prior to April 1, 2009, an Offering shall
begin on April 1 and October 1 each year. Each Offering shall consist of one (1)
Purchase Period, which shall be six (6) months in length ending on March 31 and
September 30 each year.

(d) The Purchase Period commencing on April 1, 2009, shall end on November 30,
2009. Thereafter, an Offering shall begin on June 1 and December 1 each year.
Each Offering shall consist of one (1) Purchase Period, which shall be six (6)
months in length ending on May 31 and November 30 each year. Except as provided
below, a Purchase Date is the last day of a Purchase Period and an Offering.

(e) Notwithstanding the foregoing: (i) if any Offering Date falls on a day that
is not a Trading Day, then such Offering Date shall instead fall on the next
subsequent Trading Day, and (ii) if any Purchase Date falls on a day that is not
a Trading Day, then such Purchase Date shall instead fall on the immediately
preceding Trading Day.

(f) Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings. The granting of Purchase
Rights pursuant to each Offering hereunder shall occur on each respective
Offering Date unless prior to such date (i) the Board determines that such
Offering shall not occur, or (ii) no shares of Common Stock remain available for
issuance under the Plan in connection with the Offering.

 

1.



--------------------------------------------------------------------------------

2.

ELIGIBLE EMPLOYEES.

(a) Each Eligible Employee who is an Employee on the Offering Date of an
Offering hereunder and is either (i) an employee of the Company; (ii) an
employee of a Related Corporation incorporated in the United States; or (iii) an
employee of a Related Corporation that is not incorporated in the United States,
provided that the Board has designated the employees of such Related Corporation
as eligible to participate in the Offering, shall be granted a Purchase Right on
the Offering Date of such Offering.

(b) Each person who first becomes an Eligible Employee during an Offering shall
not be able to participate in such Offering.

(c) Notwithstanding the foregoing, the following Employees shall not be Eligible
Employees or be granted Purchase Rights under an Offering:

(i) Employees whose customary employment is twenty (20) hours per week or less
or five (5) months per calendar year or less;

(ii) five percent (5%) stockholders (including ownership through unexercised
and/or unvested stock options) as described in Section 5(c) of the Plan; or

(iii) Employees in jurisdictions outside of the United States if, as of the
Offering Date of the Offering, the grant of such Purchase Rights would not be in
compliance with the applicable laws of any jurisdiction in which the Employee
resides or is employed.

 

3.

PURCHASE RIGHTS.

(a) Subject to the limitations herein and in the Plan, a Participant’s Purchase
Right shall permit the purchase of the number of shares of Common Stock
purchasable with up to fifteen percent (15%) of such Participant’s Earnings paid
during the period of such Offering beginning immediately after such Participant
first commences participation; provided, however, that no Participant may have
more than fifteen percent (15%) of such Participant’s Earnings applied to
purchase shares of Common Stock under all ongoing Offerings under the Plan and
all other plans of the Company and Related Corporations that are intended to
qualify as Employee Stock Purchase Plans.

(b) For Offerings hereunder, “Earnings” means the base compensation paid to a
Participant, including all salary, wages (including amounts elected to be
deferred by such Participant, that would otherwise have been paid, under any
cash or deferred arrangement or other deferred compensation program established
by the Company or a Related Corporation), overtime pay, commissions and bonuses;
but excluding all other remuneration paid directly to such Participant, profit
sharing, the cost of employee benefits paid for by the Company or a Related
Corporation, education or tuition reimbursements, imputed income arising under
any Company or Related Corporation group insurance or benefit program, traveling
expenses, business and moving expense reimbursements, income received in
connection with stock options, contributions made by the Company or a Related
Corporation under any employee benefit plan, and similar items of compensation.

 

2.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the maximum number of shares of Common Stock
that a Participant may purchase on any Purchase Date in an Offering shall be
such number of shares as has a Fair Market Value (determined as of the Offering
Date for such Offering) equal to (x) $25,000 multiplied by the number of
calendar years in which the Purchase Right under such Offering has been
outstanding and exercisable at any time, minus (y) the Fair Market Value of any
other shares of Common Stock (determined as of the relevant Offering Date with
respect to such shares) that, for purposes of the limitation of
Section 423(b)(8) of the Code, are attributed to any of such calendar years in
which the Purchase Right is outstanding. The amount in clause (y) of the
previous sentence shall be determined in accordance with regulations applicable
under Section 423(b)(8) of the Code based on (i) the number of shares previously
purchased with respect to such calendar years pursuant to such Offering or any
other Offering under the Plan, or pursuant to any other Company or Related
Corporation plans intended to qualify as Employee Stock Purchase Plans, and
(ii) the number of shares subject to other Purchase Rights outstanding on the
Offering Date for such Offering pursuant to the Plan or any other such Company
or Related Corporation Employee Stock Purchase Plan.

(d) The maximum aggregate number of shares of Common Stock available to be
purchased by all Participants on a Purchase Date shall be the number of shares
of Common Stock then remaining available under the Plan. If the aggregate
purchase of shares of Common Stock upon exercise of Purchase Rights granted
under the Offering would exceed the maximum aggregate number of shares
available, the Board shall make a pro rata allocation of the shares available in
a uniform and equitable manner.

(e) Notwithstanding the foregoing, the maximum number of shares of Common Stock
that an Eligible Employee may purchase during any Offering shall not exceed five
thousand (5,000) shares1.

 

4.

PURCHASE PRICE.

The purchase price of shares of Common Stock under the Offering shall be the
lesser of: (i) eighty-five percent (85%) of the Fair Market Value of such shares
of Common Stock on the Offering Date, or (ii) eighty-five percent (85%) of the
Fair Market Value of such shares of Common Stock on the Purchase Date. For the
Initial Offering, the Fair Market Value of the shares of Common Stock at the
time when the Offering commences shall be the price per share at which shares
are first sold to the public in the Company’s initial public offering as
specified in the final prospectus for that initial public offering.

 

5.

PARTICIPATION.

(a) An Eligible Employee may elect to participate in an Offering on the Offering
Date. An Eligible Employee shall elect his or her payroll deduction percentage
on such enrollment form as the Company provides. The completed enrollment form
must be delivered to the Company prior to the date participation is to be
effective, unless a later time for filing the enrollment form is set by the
Company for all Eligible Employees with respect to a given Offering. Payroll
deduction percentages must be expressed in whole percentages of Earnings, with a
minimum percentage of one percent (1%) and a maximum percentage of fifteen
percent (15%). Except as provided in Section 5(e), a Participant may participate
only by way of payroll deductions.

 

 

1

Amended to increase the limitation from 1,500 to 5,000 shares, effective as of
the Offering beginning on December 1, 2010.

 

 

3.



--------------------------------------------------------------------------------

(b) A Participant may not increase his or her participation level during an
Offering. Subject to Section 5(e), a Participant may decrease his or her
participation level during an Offering, provided that such decrease is to zero
percent (0%). Any such decrease in participation level shall be made by
delivering a notice to the Company or a designated Related Corporation in such
form as the Company provides prior to the ten (10) day period (or such shorter
period of time as determined by the Company and communicated to Participants)
immediately preceding the payroll date for which it is to be effective.

(c) A Participant may withdraw from an Offering and receive a refund of his or
her Contributions (reduced to the extent, if any, such Contributions have been
used to acquire shares of Common Stock for the Participant on any prior Purchase
Date, if applicable) without interest, at any time prior to the end of the
Offering, excluding only each ten (10) day period immediately preceding a
Purchase Date (or such shorter period of time determined by the Company and
communicated to Participants), by delivering a withdrawal notice to the Company
or a designated Related Corporation in such form as the Company provides. A
Participant who has withdrawn from an Offering shall not again participate in
such Offering, but may participate in subsequent Offerings under the Plan in
accordance with the terms of the Plan and the terms of such subsequent
Offerings.

(d) Notwithstanding the foregoing or any other provision of this Offering
document or of the Plan to the contrary, neither the enrollment of any Eligible
Employee in the Plan nor any forms relating to participation in the Plan shall
be given effect until such time as a registration statement covering the shares
reserved under the Plan that are subject to the Offering has been filed by the
Company and has become effective.

(e) If the provisions of Section 5(d) are applicable, the Company shall
establish such procedures as will enable the purposes of the Plan to be
satisfied while complying with applicable securities laws. Such procedures may
include, for example, allowing Participants to participate other than by means
of payroll deduction and/or allowing Participants to decrease their level of
participation during an Offering to a level other than zero percent (0%).

Except as otherwise provided by the Company pursuant to the preceding sentence,
for the Initial Offering ending March 31, 2007, no payroll deductions shall be
required from the Eligible Employee until such time as the Eligible Employee
affirmatively elects to commence such payroll deductions (which may be for a
percentage that is less than fifteen percent (15%) of the Eligible Employee’s
Earnings) following the Eligible Employee’s receipt of the Securities Act
prospectus for the Plan. Each Eligible Employee shall automatically be enrolled
in the Initial Offering with a contribution rate equal to fifteen percent
(15%) of the Eligible Employee’s Earnings, subject to the limitations set forth
in Sections 3(c)-(e). If an Eligible Employee elects not to authorize payroll
deductions for the purchase of shares during the Initial Offering, the Eligible
Employee instead may purchase shares of Common Stock under the Plan by
delivering a single cash payment for the purchase of such shares to the Company
or a designated Related

 

4.



--------------------------------------------------------------------------------

Corporation prior to the ten (10) day period immediately preceding the Purchase
Date under the Initial Offering (or such shorter period of time determined by
the Company and communicated to Participants). To the extent that the Eligible
Employee’s payroll deductions for the Initial Offering are less than fifteen
percent (15%) of Earnings paid to the Eligible Employee during the Initial
Offering, the Eligible Employee may make an additional cash payment at any time
to the Company or a designated Related Corporation prior to the ten (10) day
period immediately preceding the Purchase Date under the Initial Offering (or
such shorter period of time determined by the Company and communicated to
Participants) in order to fund the purchase of shares of Common Stock purchased
on behalf of the Eligible Employee on the Purchase Date under the Initial
Offering. If an Eligible Employee neither elects to authorize payroll deductions
nor chooses to make a cash payment in accordance with the foregoing, then no
shares shall be purchased on behalf of the Eligible Employee on the Purchase
Date under the Initial Offering.

After the end of the Initial Offering, in order to participate in any subsequent
Offerings, an Eligible Employee must enroll and authorize payroll deductions
prior to the commencement of the Offering, in accordance with Section 5(a);
provided, however, that once an Eligible Employee enrolls in an Offering and
authorizes payroll deductions (including in connection with the Initial
Offering), the Eligible Employee automatically shall be enrolled for all
subsequent Offerings until he or she elects to withdraw from an Offering
pursuant to Section 5(c) above or terminates his or her participation in the
Plan.

 

6.

PURCHASES.

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s Contributions (without any increase for interest) shall be applied
to the purchase of whole shares, up to the maximum number of shares permitted
under the Plan and the Offering.

 

7.

NOTICES AND AGREEMENTS.

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company (including documents delivered in
electronic form, if authorized by the Committee), and unless specifically
provided for in the Plan or this Offering, shall be deemed effectively given
upon receipt or, in the case of notices and agreements delivered by the Company,
five (5) days after deposit in the United States mail, postage prepaid.

 

8.

EXERCISE CONTINGENT ON STOCKHOLDER APPROVAL.

The Purchase Rights granted under an Offering are subject to the approval of the
Plan by the stockholders of the Company as required for the Plan to obtain
treatment as an Employee Stock Purchase Plan.

 

9.

OFFERING SUBJECT TO PLAN.

Each Offering is subject to all the provisions of the Plan, and the provisions
of the Plan are hereby made a part of the Offering. The Offering is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of an Offering and those of the Plan
(including interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan), the provisions of
the Plan shall control.

 

5.